— In an action to recover under an insurance policy, defendant appeals from an order of the Supreme Court, Westchester County (Isseks, J.), entered April 18, 1983, which denied its motion for summary judgment dismissing the complaint. 11 Order reversed, on the law, with costs, motion granted, and complaint dismissed. 11 The policy provision under which plaintiff seeks recovery is inapplicable as a matter of law to the situation at bar, which involves an alleged theft of written instruments delivered by the insured as collateral for loans. The instruments did not “prove to have been * * * stolen” at the time the insured “acquired * * * or delivered” the instruments. Thompson, J. P., Bracken, Rubin and Eiber, JJ., concur.